Johnson, J.
This case requires us to apply the tax exemptions contained in article VII, section 1 (amend. 81) of the Washington State Constitution and RCW 84.36.010 to determine whether a multipurpose stadium facility owned jointly by a private corporation and the City of Kennewick (Kennewick) is wholly or partially exempt from property taxes levied by Benton County (County). We find Kennewick’s ownership interest in the stadium facility exempt from taxation.
FACTS
The Tri-Cities Coliseum (Coliseum) is a multi-purpose *770stadium facility located in Kennewick, Washington, and jointly owned by Kennewick and the Tri-Cities Coliseum Corporation (TCCC). The ownership and operation of the Coliseum is governed by a Joint Venture Partnership Agreement entered into by Kennewick and TCCC in 1994. Under the partnership agreement, Kennewick holds a 49 percent ownership interest in the Coliseum; however, legal title to the Coliseum is in Kennewick’s name, held in trust for the benefit of the joint venturers.
After Kennewick and TCCC’s purchase of the Coliseum in 1994, the County assessed Kennewick for property taxes on the Coliseum—$95,768.98 for the second half of 1994 and $96,733.35 for the first half of 1995. Under protest, Kennewick paid both assessments plus interest and penalties. The City claimed the assessments were illegal under article VII, section 1 of the Washington Constitution on the grounds: (1) the property of municipal corporations is exempt from property tax; or (2) if not wholly exempt, Kennewick’s 49 percent interest is exempt.
On June 30, 1995, Kennewick filed a complaint in Benton County Superior Court seeking to recover the previously paid taxes. Shortly thereafter, the County filed a motion to dismiss for failure to state a claim. The City responded by filing a motion for summary judgment. Both motions were argued on September 7,1995. The trial court granted Kennewick’s motion for summary judgment, and entered a judgment ordering a refund of 49 percent of the taxes paid by Kennewick. In support of the judgment, the court entered a finding that RCW 84.36.010 is repugnant to article VII, section 1 of the Washington Constitution.
The County appealed directly to this court, seeking to have the trial court’s decision reversed and an order directing the trial court to grant its motion to dismiss. The City cross-appealed, asking this court to find the Coliseum completely tax exempt. While we find RCW 84.36.010 is not repugnant to article VII, section 1 of the Washington Constitution, we agree with and affirm the *771trial court’s finding that Kennewick’s 49 percent interest is exempt from taxation by the County.
ANALYSIS
 The issue in this case, involving statutory and constitutional construction, is a question of law reviewed de novo by this court. See Rettkowski v. Department of Ecology, 128 Wn.2d 508, 515, 910 P.2d 462 (1996).
Article VII, section 1 contains an exemption from property taxes for property owned by governmental entities. The relevant portions of article VII, section 1 state: "The word 'property’ as used herein shall mean and include everything, whether tangible or intangible, subject to ownership. . . . Property of the United States and of the state, counties, school districts and other municipal corporations . . . shall be exempt from taxation.” Wash. Const. art. VII, § 1 (amend. 81). This definition of property "is as broad and comprehensive as may well be imagined.” American Smelting & Ref. Co. v. Whatcom County, 13 Wn.2d 295, 302, 124 P.2d 963 (1942). RCW 84.36.010 contains a similar exemption: "All property belonging exclusively to the United States, the state, any county or municipal corporation . . . shall be exempt from taxation.”
This court has not previously addressed the application of these exemptions to property jointly owned by public and private entities; however, we have addressed the issue of property held in trust by a municipality for the benefit of a third party, in the context of article VII, section 1. In Spokane County v. City of Spokane, 169 Wash. 355, 13 P.2d 1084 (1932), the city of Spokane held fee simple title to certain real property in trust for the local improvement fund, acquired through foreclosure of local improvement assessments. Spokane County, 169 Wash. at 356-59. The city’s acquisition of the property was made pursuant to specific statutory authority. Spokane County, 169 Wash. at 357-58. The statute also required the property be held in trust by the city for the benefit of the local improvement *772fund until the assessments had been discharged. Spokane County, 169 Wash. at 357. After the city’s acquisition of the property, Spokane County foreclosed the same properties for delinquent property taxes. Spokane County, 169 Wash. at 356. The city brought an action to quiet title to the properties, claiming article VII, section 1 exempted the property from county taxes.1 This court held the property was not the property of the city within the meaning of article VII, section 1: ”[t]he test is whether the trust ... is for the benefit of the municipal corporation or for the benefit of third persons.” Spokane County, 169 Wash. at 361; see also 2 Thomas M. Cooley, Taxation § 629 (4th ed. 1924) (property held in trust by a municipality for the benefit of a third party is taxable). The court held the property was not exempt because the city held the property in trust for the benefit of the local improvement fund and not for itself.
Applying this rule here, the fact Kennewick holds full legal (i.e., fee simple) title to the Coliseum does not result in full exemption from taxation because legal title does not determine who benefits from ownership. Rather, Spokane County requires us to determine who benefits from the ownership structure of the property. Under the partnership agreement, Kennewick holds a 49 percent interest in the Coliseum; Kennewick contributed 49 percent of the purchase price and is accountable for 49 percent of the profits and liabilities. In other words, Kennewick is a 49 percent beneficiary of the trust that holds the legal title to the Coliseum. Therefore, we hold Kennewick’s 49 percent beneficial interest is exempt.
This result is consistent with a decision of the Supreme Court of Texas addressing a substantially similar factual situation. In Galveston Wharf Co. v. City of Galveston, 63 Tex. 14 (1884), the City of Galveston held an undivided *773one-third interest in both the real property and business of the wharf company. Galveston, 63 Tex. at 22. The company brought an action seeking to enjoin the city from collecting taxes on the one-third interest owned by the city. Galveston, 63 Tex. at 15-16. The court held the city could not tax its own one-third interest, relying on a constitutional exemption and the general rule that property owned by a municipal corporation and used for a public purpose is exempt from taxation. Galveston, 63 Tex. at 23.2 The court found a wharf was public by its very nature and the ownership decree required the city to spend any dividends received for the benefit of the city’s residents. Galveston, 63 Tex. at 23. The court relied on the nature of the use of the property and the beneficial ownership structure in finding the exemption for publicly owned property applied to Galveston’s one-third interest.
We have not previously applied a public purpose analysis to either of the exemptions at issue. However, this analysis is widely used by other jurisdictions in this context. See Cooley, supra, § 638, at 1336 ("The ultimate test is not municipal ownership but public use”); 3A Norman J. Singer, Statutes and Statutory Construction § 66.09, at 43 (5th ed. 1992) (tax exemption for property held by the state is entitled to liberal construction only if property is used for a public purpose or the state enjoys beneficial ownership of it).
In this case, a public purpose inquiry leads us to the same finding that Kennewick’s 49 percent interest is exempt. Public ownership of sports stadiums and convention facilities is governed by RCW 67.28. Specifically, RCW 67.28.120 authorizes municipalities (defined as any county, city, or town) either individually or jointly with any "person” to purchase public stadium facilities. The definition of "person” includes any private corporation, partnership, association, or individual. RCW 67.28.080. This *774chapter also declares: "The acts authorized herein are declared to be strictly for the public purposes of the municipalities authorized to perform same.” RCW 67.28.140. Kennewick properly entered into an agreement with a corporation to purchase a public stadium and convention facility. Therefore, Kennewick’s 49 percent interest in that facility is statutorily declared to be for public purposes. The County does not challenge this statutory declaration of public purpose.
In sum, we hold Kennewick’s 49 percent ownership interest in the Coliseum, for a statutorily declared public purpose, is tax exempt. Applying the broad definition of "property” in article VII, section 1 and the beneficial interest test from Spokane County, we find Kennewick’s 49 percent interest meets article VII, section l’s beneficial ownership test. Thus, the plain language of article VII, section 1 exempts from taxation Kennewick’s 49 percent interest.
The State argues the "belonging exclusively” language found in RCW 84.36.010 narrows article VII, section l’s exemption and requires Kennewick to be the exclusive beneficial owner of the Coliseum before the constitutional tax exemption can apply. We disagree. Constitutional provisions cannot be restricted by legislative enactments. See State v. White, 97 Wn.2d 92, 106-07, 640 P.2d 1061 (1982).
The "belonging exclusively” language of RCW 84.36.010 need not be read to restrict the article VII, section 1 exemption. In Chief Seattle Properties, Inc. v. Kitsap County, 86 Wn.2d 7, 541 P.2d 699 (1975), we discussed the "belonging exclusively” language in RCW 84.36.010. The issue in Chief Seattle Properties concerned the taxation of certain leasehold interests held by non-Indians to tribal lands. Title to the tribal land at issue was vested in the United States, but held in trust for the Suquamish tribe. Chief Seattle Properties, 86 Wn.2d at 9. In discussing the relationship between RCW 84.04.080 and RCW 84.36.010, this court stated:
The fee to land held by the United States belongs exclusively *775to the United States even though the United States holds the fee in trust for the Indian tribe. The word "exclusively” in RCW 84.36.010, found in an exemption statute, was apparently intended to eliminate an exemption to one not entitled to an exemption notwithstanding he owns the land with the United States which is entitled to the exemption.
Chief Seattle Properties, 86 Wn.2d at 22. We agree with this rationale. Applying it here, the word "exclusively” is intended to eliminate the exemption as to TCCC, a private entity not entitled to an exemption. Thus, the exemption in RCW 84.36.010 is consistent with the exemption in article VII, section 1.
CONCLUSION
We find Kennewick’s 49 percent interest in the Coliseum is exempt from property taxes imposed by the County under both article VII, section 1 (amend. 81) of the Washington Constitution and RCW 84.36.010. The City exclusively owns that interest for a statutorily declared public purpose. To the extent it is consistent, the judgment of the Superior Court is affirmed.
Durham, C.J., and Dolliver, Smith, Guy, and Tal-madge, JJ., concur.

 At the time Spokane County was decided, the exemption, now found in article VII, section 1, was located in article VII, section 2. Amendment 14, adopted in 1930, struck all of article VII, sections 1-4 and substituted their current texts. See Laws of 1929, ch. 191, § 1, at 499. This opinion references the exemption at its current location, article VII, section 1.


 Texas has since codified this rule: "property owned by this state or a political subdivision of this state is exempt from taxation if the property is used for public purposes.” Tex. Tax Code Ann. § 11.11(a) (West 1995).